Citation Nr: 0923523	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an annual clothing allowance at the full-
dollar rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The appellant has Recognized Guerilla Service from March 1945 
to March 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO) which granted entitlement 
to a clothing allowance at the rate of $300.00 from August 1, 
2004.  In June 2009, a Board Deputy Vice Chairman granted the 
Veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The appellant is not a United States citizen or alien 
lawfully admitted for permanent resident in the U.S.; and he 
does not currently reside in the United States.

2.  The appellant has Recognized Guerilla Service in the 
service of the United States Armed Forces from March 1945 to 
March 1946.  


CONCLUSION OF LAW

The criteria for payment of annual clothing allowance at the 
full-dollar rate have not been met.  38 U.S.C.A. § 107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.42 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

To establish basic eligibility for disability compensation or 
pension benefits administered by the United States Department 
of Veterans Affairs, the claimant must be a Veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131, 1521.

A "Veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefore under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203.  And the findings of the service 
department are binding on VA for the purpose of establishing 
service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
Armed Forces of the United States for the purpose of 
establishing eligibility for disability compensation 
administered by the United States Department of Veterans 
Affairs.  38 C.F.R. §§ 3.40, 3.41.

Prior to October 2000, the law provided that disability 
compensation payments to Veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States should be made at the rate of $0.50 for each 
dollar authorized.  38 U.S.C.A. § 107 (West 1991).  On 
October 27, 2000, the President signed Pub. L. 106-377, 114 
Stat. 1441, which amended § 107 to provide full-dollar 
payments of benefits to such a Filipino Veteran who is 
residing in the U.S. and who is either a U.S. citizen or an 
alien lawfully admitted for permanent residence in the U.S.  
See 38 U.S.C.A. § 107 (West 2002 & Supp. 2008).

Under VA laws and regulations, an annual clothing allowance 
as specified in 38 U.S.C.A. § 1162 is payable when the Chief 
Medical director or designee certifies that because of a 
service-connected disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
Veteran's clothing, or that because of use of a physician 
prescribed medication for a skin condition which is due to a 
service connected disability, there is irreparable damage to 
the Veteran's outer garments.  38 C.F.R. § 3.810(a)(2).  
According to VA laws and regulations, the service-connected 
disability involving a prosthetic or orthopedic appliance 
must be the loss or loss of use of a hand or foot and the 
medication causing irreparable damage to outer garments must 
be prescribed for a service connected skin disability.  38 
C.F.R. § 3.810(a)(1), (2).  

Analysis

The appellant argues, in essence, that he is entitled to a 
higher amount for the annual clothing allowance.  He states 
that he wants to be paid at the "old rate" or the "old 
amount."  See the Appellant's August 2004 notice of 
disagreement.  

Review of the record shows that in August 2004, the RO 
granted entitlement to an annual clothing allowance for the 
appellant in the amount of $300.00 from August 1, 2004.  The 
annual clothing allowance rate from December 1, 2003 was 
$600.00.  See Pub. L. 108-147.  Based upon the appellant's 
service, the RO determined that he is entitled to the rate of 
$0.50 for each dollar authorized, which results in an annual 
clothing allowance of $300.00 from August 1, 2004.  

In this case, the service department verified that the 
appellant had Recognized Guerilla Service in the service of 
the United States Armed Forces from March 1945 to March 1946.  
The service department's determination is binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the 
Board finds that the appellant does not have the requisite 
qualifying service for the payment of disability compensation 
at the full dollar rate.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40.  

The appellant may be eligible to receive benefits at the 
full-dollar rate if the appellant resides in the U.S. and 
either is a citizen of the U.S. or an alien lawfully admitted 
for permanent residence in the U.S.  38 C.F.R. § 3.42(b).  

In this case, the appellant has not submitted any evidence 
demonstrating that he is a citizen of the U.S. or an alien 
lawfully admitted for permanent resident in the U.S.  The 
appellant's applications submitted to VA for annual clothing 
allowance and the statements of record submitted by the 
appellant all show that he has a Philippine mailing address 
and is a Philippine resident.  Significantly, according to 
the evidence of record, the appellant is not currently 
residing in the U.S., but rather his residence is in the 
Philippines.  The Board finds that the appellant does not 
meet the statutory requirement for payment of the annual 
clothing allowance at the full-dollar rate.  

There is no provision under the pertinent law which permits 
the assignment of a higher rate of annual clothing allowance 
based upon need.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.810.   

The Board acknowledges the equitable arguments made by the 
appellant.  Nonetheless, the Board must decide this case in 
accordance with the applicable law.  The Board may not grant 
a benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Although the Board is sympathetic to the appellant's 
arguments, there is no legal basis to pay the annual clothing 
allowance at the full-dollar rate.  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim for entitlement to payment 
of VA annual clothing allowance benefits at the full-dollar 
rate is denied.

The Board finds that no further action is necessary to comply 
with VA's duties to notify and assist the Veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159.  The Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
discussed above, the appellant's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
Neither the appellant nor his representative has argued 
otherwise.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).


ORDER

Entitlement to payment of the annual clothing allowance at 
the full-dollar rate is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


